DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on December 17, 2021 is acknowledged. Currently Claims 1-5 and 7-9 are pending. Claims 1 and 8 are amended. Claim 6 has been cancelled.

	Applicant incorporated the subject matter of Claim 6 into independent claims 1 and 8. Applicant alleges that the references fails to teach "applying a convex hull algorithm using the 2D centres of the contiguous regions to find four outer squares at the edges of a chequerboard;" (with added emphasis). That is, Coimbra is entirely silent regarding using the 2D centers of the contiguous regions in the context of using the convex hull. Accordingly, Coimbra fails to teach each and every element of amended claims 1 and 8 as required by 35 U.S.C. § 102(a)(1). MPEP § 2143.
	The examiner respectfully disagrees.  Coimbra does state on page 7, col 1. "use convex hull to find edge squares." Coimbra also states on page 6, Section 3.4 “Checkerboard identification” “1. Compute the convex hull of contiguous color region centers grouped to the same region” 
	The examiner notes that the convex hull is computed using the centers of the contiguous regions. The centers are 2D centers because there is no disclosure of the data being in 3D therefore the centers are 2D by default. The computed convex hull is used to find the edge squares of a checkerboard pattern. Therefore Coimbra still teaches all the claim limitations of amended Claims 1 and 8. 

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Coimbra de Andrade et al. “A robust methodology for outdoor optical mark recognition” as provided in the Applicant’s Information Disclosure Statement hereinafter referred to as Coimbra.

As per Claim 1, Coimbra teaches the method for optical recognition of optical markers comprising the steps of: 
acquiring an image; (Coimbra, Section 1, “Introduction”, use of cameras to produce image)
identifying regions of contiguous colours in the image by flood filling; (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”)
extracting data and parameters of the contiguous regions; and detecting an optical marker by a convex hull algorithm and prediction of position of squares based on the data and parameters extracted from the contiguous regions.(Coimbra, Section 3.4 “Checkerboard Identification” Step 1: Compute the convex hull of contiguous regions centers grouped to the same group”)
wherein the step of detecting the optical marker further comprises an analysis of regularity of chequerboards, comprising at least one of the following substeps: (i) applying a convex hull algorithm using the 2D centres of the contiguous regions to find four outer squares at the edges of a chequerboard; (ii) calculating and storing the location of fixed squares using the four outer squares as reference; (iii) if the group of regions being analysed possesses sufficient regions, assigning regions to positions on the closest chequerboard having four outer squares; (iv) rejecting the chequerboard if more than one region is assigned to the same position. 

As per Claim 2, Coimbra teaches the method according to claim 1, wherein the optical marker is a chequerboard. (Coimbra, Section 3.4 “Checkerboard Identification”)


As per Claim 3, Coimbra teaches the method according to claim 1, wherein the step of identifying regions of contiguous colours in the image comprises the following substeps: applying at least one filter to the image; detecting edges in the image so as to separate the different regions of contiguous colours; carrying out the filling of the separated regions using flood filling; and identifying each of the different regions of contiguous colours by their properties. (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”, Figure 6)


As per Claim 4, Coimbra teaches the method according to claim 3, wherein the substep of carrying out filling of the separated regions comprises at least one of the following substeps: receiving an edge map; creating a map of colour regions; initializing the map of colour regions by assigning an index to each pixel, the index being a number representing a colour; and performing the following steps, until the map of colour regions remains unchanged: (i) scanning the map of colour regions from left to right, from right to left, from top to bottom and from bottom to top in parallel, in any order; (ii) if the pixel is not located within any edge and its index is greater than that of the preceding pixel, giving the present pixel the same index as the preceding pixel.  (Coimbra, Section 3.1 and 3.2 and Figure 6)

As per Claim 5, Coimbra teaches the method according to claim 1, wherein the step of detecting the optical marker comprises at least one of the following substeps: (i) calculating the convex hull of the centres of regions of contiguous colours grouped in the same region; (ii) for each vertex Vn in the convex hull, calculating the angle between the lines formed by Vn -> Vn-1 and Vn -> Vn-1; (iii) ordering the vertices by the calculated angles; and (iv) keeping the four vertices with the largest angles therebetween and discarding regions whose opposite angles are higher than a threshold.  (Coimbra, Section 3.4, Figure 6)


As per Claim 7, Coimbra teaches the method according to claim 6, wherein the four outer squares are of the same colour, preferably wherein the four outer squares are black.  (Coimbra, Section 3.4 “Checkerboard Identification”, Figure 6)


As per Claim 8, Coimbra teaches the method for optical recognition of optical markers comprising the steps of: 
acquiring an image; (Coimbra, Section 1, “Introduction”, use of cameras to produce image)
identifying regions of contiguous colours in the image by flood filling; extracting data and parameters of the contiguous regions; and (Coimbra, Section 3.2, “New parallel flood-filling algorithm is developed to simultaneously identify all contiguous regions”)
detecting an optical marker based on the data and parameters extracted from the contiguous regions by combining the parameters in order to identify an optical marker, the optical marker being a target comprising a plurality of concentric circles.   (Coimbra, Secrion 3.3, Section 3.4 “Checkerboard Identification” Step 1: Compute the convex hull of contiguous regions centers grouped to the same group” Target optical markers are concentric rings of same color)
wherein the step of detecting the optical marker further comprises an analysis of regularity of chequerboards, comprising at least one of the following substeps: (i) applying a convex hull algorithm using the 2D centres of the contiguous regions to find four outer squares at the edges of a chequerboard; (ii) calculating and storing the location of fixed squares using the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coimbra de Andrade et al. “A robust methodology for outdoor optical mark recognition” as provided in the Applicant’s Information Disclosure Statement hereinafter referred to as Coimbra as applied to Claim 8 and further in view of Shwagli et al. US20190328466 hereinafter referred to as Shwagli.

As per Claim 9, Coimbra teaches the method according to claim 8, 
Coimbra does not explicitly teach further comprising a assigning a letter to each of the contiguous regions to identify the sequence of colours of the plurality of concentric circles. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shwagli into Coimbra because by assigning letters to regions will assist in identifying the regions identified to be used in further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 9.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666